--------------------------------------------------------------------------------

Exhibit 10.1
 
MOTORCAR PARTS OF AMERICA, INC.
 
STOCK REPURCHASE AGREEMENT
 
THIS STOCK REPURCHASE AGREEMENT (the “Agreement”) is made among Motorcar Parts
of America, Inc., a New York corporation (the “Company”), Mel Marks and Melmarks
Enterprises LLLP (each a “Holder” and collectively the “Holders”), as of
December 3, 2012 (the “Effective Date”).


RECITALS
 
A.           The Company and the Holders are parties to a Right of First Refusal
Agreement, dated as of May 3, 2012, relating to all shares of the Company’s
common stock, $0.01 par value per share (the “Common Stock”), held by the
Holders.
 
B.            The Company and the Holders agree to the purchase and sale of up
to $300,000 of the Shares (as defined below) pursuant to the terms of this
Agreement.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:
 
ARTICLE I
 
REPURCHASE OF SHARES
 
Section 1.1             Repurchase of Shares.  Subject to Section 1.2 hereof, at
any time and from time to time on or prior to February 28, 2013, the Holders may
elect to sell up to $300,000 of the Company’s Common Stock held by the Holders
(the “Shares”) to the Company, and upon such election, the Company agrees to
purchase up to $300,000 of the Shares from the Holders at the Purchase Price (as
defined below), subject to the terms and conditions of this Agreement (the
“Repurchase”).
 
Section 1.2             Notice of Sale.  If a Holder elects to sell the Shares
to the Company, such Holder shall deliver to the Company (i) a written notice in
the form attached hereto as Exhibit A (the “Notice”) specifying the number of
Shares it elects to sell to the Company and, together with the Notice, (ii) the
certificate or certificates evidencing the number of Shares it elects to sell to
the Company, endorsed in blank or accompanied by duly executed assignment
documents (the “Endorsed Shares”).  Within three (3) business days after the
receipt of the Notice and the Endorsed Shares, the Company shall deliver to the
Holder the Purchase Price for the Endorsed Shares, in cash, by same day wire
transfer or by check; provided, however, that in no event shall the Company be
obligated to purchase more than an aggregate of $300,000 of the Shares from the
Holders.  The Holders hereby acknowledge and agree that, upon the terms and
subject to the conditions contained herein, as of the date of the Notice, the
Holders will no longer have any right, title or interest in the Endorsed Shares,
and shall no longer be entitled to vote or receive dividends or be deemed the
holders of the Endorsed Shares for any purpose.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 1.3             Representations by Holders.  In connection with the sale
of the Shares to the Company, each Holder represents and warrants to the Company
as follows:
 
(a)            Title to the Shares.  Such Holder is the sole owner of the Shares
and has good, valid and marketable title to the Shares free and clear of all
liens, charges, security interests, assessments, encumbrances, claims and
restrictions of any kind including any liability to or claims of any creditor of
such Holder.  Such Holder has never transferred or pledged any interest in the
Shares to any person other than to the Company pursuant to this Agreement, and
such Holder has not granted any rights to purchase the Shares to any other
person or entity.
 
(b)            Authorization of Transaction.  Such Holder has the full, absolute
and unrestricted right, power and authority to sell, transfer and assign the
Shares to the Company pursuant to this Agreement and to enter into this
Agreement.  No consent, approval or authorization of or notice to any third
party is necessary in connection with the sale, purchase or delivery of the
Shares and the performance by such Holder of its obligations and duties
hereunder does not and will not violate any agreement to which such Holder is a
party or by which such Holder is otherwise bound.
 
(c)            No Action.  There are no actions, proceedings or investigations
pending or, to such Holder’s knowledge, threatened against or involving such
Holder or the Shares that question the Repurchase or would prevent the
consummation thereof.
 
(d)           Access to Information.  Such Holder is aware of the Company’s
business affairs and financial condition and has received all information that
it considers necessary or appropriate about the Company and the sale of the
Shares to the Company to reach an informed and knowledgeable decision to sell
the Shares to the Company.
 
(e)            Experience.  Such Holder hereby represents and warrants that the
Holder has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of selling the Shares.
 
(f)             Tax Liability.  Such Holder has reviewed with its own tax
advisors the federal, state, local and foreign tax consequences of the sale of
the Shares.  Such Holder has relied solely on such advisors and not on any
statements or representations of the Company or any of its agents for the
federal, state, local and foreign tax consequences to such Holder that may
result from the Repurchase.  Such Holder understands that it (and not the
Company) shall be responsible for any tax liability of such Holder that may
arise as a result of the Repurchase.
 
(g)            Acknowledgement.  Such Holder acknowledges that it has not relied
upon any person, firm, corporation or stockholder in making its decision to sell
the Shares.
 
(h)            Further Assurances.  Such Holder covenants to make, execute,
acknowledge and deliver all such other instruments, certificates, letters and
other writings and amendments to this Agreement, and, in general, to take such
further action as the Company, in its sole and absolute discretion, may consider
necessary or proper in connection with or to carry out the Repurchase.  
 
 
2.

--------------------------------------------------------------------------------

 
 
(i)             Release.  From and after the Repurchase, such Holder, on behalf
of itself and its successors and assigns, hereby releases the Company, its
officers, directors, stockholders, employees, affiliates, representatives and
agents from any and all claims, demands, and causes of action of any kind
whatsoever, whether or not now known, suspected or claimed, which such Holder
ever had, now has, or claims to have had arising exclusively out of the issuance
or Repurchase of the Shares.  Subject to the limited scope of this release, this
release applies and extends to all rights, causes of action, or claims asserted,
or which could have been asserted, by such Holder as of the date of this
Agreement, irrespective of the theory of recovery that could have been asserted.
 
Section 1.4             Certain Definitions.  As used in this Agreement, the
following terms have the following respective meanings:
 
 “Purchase Price” means a purchase price per share equal to the amount that is
10% below the average daily Market Price per share for five (5) consecutive
trading days immediately preceding the date of the Notice.
 
 “Market Price” means, as to any date, the closing price for the Common Stock,
regular way, on such day, or, in case no such sale takes place on such day, the
average of the closing bid and asked prices, regular way, for the Common Stock,
in either case as reported in the principal consolidated transaction reporting
system with respect to securities listed or admitted to trading on the Nasdaq
Global Market.
 
ARTICLE II
 
MISCELLANEOUS
 
Section 2.1             Governing Law; Severability.  This Agreement shall be
governed by and construed in accordance with the laws of the State of California
excluding that body of law pertaining to conflicts of law.  Should any provision
of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.
 
Section 2.2             Assignment; Successors and Assigns.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by either party without the prior written consent of the other party,
and any such assignment without such prior written consent shall be null and
void.  This Agreement shall be binding on the parties hereto, and their
respective successors and assigns, and may not be amended, modified or
supplemented in any manner, except by an instrument in writing signed on behalf
of each party hereto.
 
Section 2.3             Entire Agreement.  This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto and any such prior
agreement of the parties hereto in respect of the subject matter contained
therein is hereby terminated and canceled.
 
 
3.

--------------------------------------------------------------------------------

 
 
Section 2.4             Counterparts; Electronic and Facsimile Signatures.  This
Agreement may be executed in any number of counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.  This Agreement may be executed and delivered electronically
(including by transmission of .pdf files) and by facsimile and, upon such
delivery, such signatures will be deemed to have the same effect as if the
original signature had been delivered to the other party.
 
(Signature Page Follows)
 
 
4.

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the Effective Date.
 

 
COMPANY:
     
MOTORCAR PARTS OF AMERICA, INC.
       
By:
/s/ David Lee   Name: David Lee   Title: Chief Financial Officer

 

HOLDERS:   MEL MARKS     By:
/s/ Mel Marks
    MELMARKS ENTERPRISES LLLP     By:
/s/ Mel Marks
 
Name:  Mel Marks
 
Title:  President

 
[Signature Page to Stock Repurchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Form of Notice of Sale
 
[Date]
 
To:  Motorcar Parts of America, Inc. (the “Company”)
 
The undersigned hereby elects to sell [_________] Shares (as defined in the
Agreement) to the Company, pursuant to the terms of the Stock Repurchase
Agreement, dated as of December 3, 2012 (the “Agreement”), by and among the
Company and the Shareholders (as defined in the Agreement), and tenders herewith
the Endorsed Shares (as defined in the Agreement).
 
The undersigned hereby acknowledges and agrees that, upon the terms and subject
to the conditions contained in the Agreement, as of the date of this Notice of
Sale, the undersigned no longer has any right, title or interest in the Endorsed
Shares, and is no longer entitled to vote or receive dividends or be deemed the
holder of the Endorsed Shares for any purpose.
 

 
By:
     
Name:
   
Title:

 
 

--------------------------------------------------------------------------------